ACCEPTED
                                                                                       03-16-00521-CV
                                                                                             13844100
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                11/17/2016 10:03:11 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                          CAUSE NO. 03-16-00521-CV

                         IN THE COURT OF APPEALS                       FILED IN
                                                                3rd COURT OF APPEALS
                          FOR THE THIRD DISTRICT                    AUSTIN, TEXAS
                             AT AUSTIN, TEXAS                  11/17/2016 10:03:11 AM
                                                                  JEFFREY D. KYLE
                                                                        Clerk

            WEST TRAVIS COUNTY PUBLIC UTILITY AGENCY,
                                       Appellant,

                                        v.

                       CCNG DEVELOPMENT CO., L.P.,
                                         Appellee.


           APPELLANT’S MOTION FOR EXTENSION OF TIME
                TO FILE APPELLANT’S REPLY BRIEF


      Appellant West Travis County Public Utility Agency (“WTCPUA”), the

Appellant in the above-styled and numbered proceeding, pursuant to Tex. R. App.

P. 10.1(a) and 10.5(b), and moves for an extension of time to file its Appellant’s

Reply Brief, and in support thereof would respectfully show the Court as follows:

      1.     Appellee’s Response Brief was filed herein on November 8, 2016, and

the Appellant’s Reply Brief is currently due to be filed on November 28, 2016.

      2.     Counsel for Appellant is scheduled for oral argument in the case

styled City of Dallas v. Sabine River Authority, No. 09-16-00246-CV in the Court

of Appeals for the Ninth District at Beaumont, Texas, on December 15, 2016.

That case is an accelerated appeal.
         3.   On November 14, 2016, this Court set this matter for submission on

briefs on December 5, 2016.

         4.   In addition, Counsel for Appellant is lead appellate counsel in an

appeal currently pending before the Court of Appeals for the Eleventh District at

Eastland, Texas, styled City of Merkel v. Copeland, Cause No. 11-16-00323-CV.

Appellant’s Brief in that appeal is currently due December 29, 2016. That case is

likewise an accelerated appeal.

         5.   As a result of these (and other) conflicts, including the Thanksgiving

holiday and a previously-scheduled family vacation, counsel for Appellant needs

additional time to fully reply to the issues raised in Appellee’s Brief. Appellant

therefore respectfully requests an extension of time for the filing of Appellant’s

Reply Brief, for a period of 7 days from the current due date of November 28,

2016, to and including December 5, 2016.

         6.   This is the first request for extension of time to file Appellant’s Reply

Brief.

         7.   The undersigned attorney of record for Appellant has conferred via e-

mail with lead appellate counsel for the Appellee, CCNG Development Co., L.P.,

and Doug Kilday has replied on behalf of Appellee that he does not oppose the

requested 7-day extension of time.




APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S REPLY BRIEF—PAGE 2
       8.     This extension of time is sought not for the purpose of delay only but

so that justice may be done and so that a well-researched and concisely–written

Appellant’s Reply Brief may be filed with the Court, for the benefit of the parties

and the Court.

       WHEREFORE, PREMISES CONSIDERED, Appellant West Travis County

Public Utility Agency respectfully prays that this Honorable Court grant an

extension of time of 7 days from and after November 28, 2016, which to file its

Appellant’s Reply Brief in this case, to and including December 5, 2016.



                                          Respectfully submitted,


                                                 /s/ Jose E. de la Fuente
                                          Jose E. de la Fuente
                                          State Bar No. 00793605
                                          jdelafuente@lglawfirm.com
                                          David J. Klein
                                          State Bar No. 24041257
                                          dklein@lglawfirm.com
                                          James F. Parker, III
                                          State Bar No. 24027591
                                          jparker@lglawfirm.com
                                          LLOYD GOSSELINK ROCHELLE &
                                           TOWNSEND, P.C.
                                          816 Congress Avenue, Suite 1900
                                          Austin, Texas 78701
                                          Telephone: 512.322.5800
                                          Telecopier: 512.472.0532

                                          ATTORNEYS FOR APPELLANT


APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S REPLY BRIEF—PAGE 3
                        CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(a)(5), this certifies that counsel for
Appellant conferred with counsel for Appellee by e-mail on November 14, 2016,
regarding the merits of this motion, and Appellee does not oppose this motion.


                                          /s/ James F. Parker, III
                                          James F. Parker, III


                            CERTIFICATE OF SERVICE

      I hereby certify that I caused to be served the following instrument on
counsel of record by the Court’s electronic case filing system on this the 17th day
of November 2016:

       G. Douglas Kilday
       dkilday@gdhm.com
       Robin A Melvin
       rmelvin@gdhm.com
       David P. Lein
       dlein@gdhm.com
       Graves, Dougherty, Hearon & Moody, P.C.
       401 Congress Ave., Suite 2200
       Austin, Texas 78701



                                                /s/ Jose E. de la Fuente
                                          Jose E. de la Fuente




APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S REPLY BRIEF—PAGE 4